The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2012/0158335 A1) in view of Hortig et al. (US 2012/0031662 A1).
As to claim 1, Donovan teaches a sensor module for a safety system of a motor vehicle, the sensor module comprising: 	a plurality of functional units (Hall sensor - 40, Temp sensor – 68, Analog Regulator – 128, F.2) electrically connected to one another (The sensor may be provided in the form of an integrated circuit – [49]), the plurality of functional units including only analog functional units (An analog voltage regulator provides a regulated voltage to the analog front-end – [49]);	at least one analog-to-digital converter (A/D – 56, F.2); andThe sensor may be provided in the form of an integrated circuit – [49])	However, Donovan may not explicitly teach “a carrier substrate”, the “plurality of functional units arranged one of - on the carrier substrate and - at the carrier substrate”.	In a related invention, Hortig teaches a carrier substrate (The actual sensor element may have, in addition to sensor chip and inner housing, also an organic laminate as a carrier substrate having metallic printed conductors LGA. – [19]).
As to claim 4, the combination teaches the sensor module according to claim 1, wherein the communication device has a PSI5 communication interface (Donovan: A sensor having a bidirectional node is configured to communicate sensor data in a serial data signal - [6]; Donovan: The serial data signal may have a unidirectional signal format such as Peripheral Sensor Interface 5 PSI5 – [9]).
As to claim 5, the combination teaches the sensor module according to claim 1.	Donovan may not explicitly teach “further comprising one of: a housing; and a film-based configuration”.	However, Hortig teaches one of: a housing (Hortig: The LGA, are encased by inner housing via an injection molding process – [23]); and a film-based configuration.	It would have been obvious to incorporate the teachings of Hortig into the system of Donovan such that the sensor module further comprise a housing as described. The motivation being to provide better protection.
As to claim 6, the combination teaches the sensor module according to claim 1, wherein the sensor module is configured to transmit sensor-specific data to an external control device upon initialization (Donovan: The sensor is configured to store sensor data and to communicate the stored sensor data in the serial data signal in response to detection of a common feature of the trigger signal. – [10]).
As to claim 7, the combination teaches the sensor module according to claim 6, wherein the sensor-specific data are stored in the sensor module (Donovan: The sensor is configured to [10]).
As to claim 13, the combination teaches the sensor module according to claim 1 further comprising at least one of: a linearizer (Donovan: Linearization – 78, F.2); and compensator (Donovan: Temp Comp. – 70, F.2).
As to claim 14, the combination teaches the sensor module according to claim 5, wherein the housing is one of a mold housing, a S08 housing, and a LGA housing (Hortig: The LGA, are encased by inner housing via an injection molding process – [23]).
As to claim 15, the combination teaches the sensor module according to claim 6, wherein the sensor-specific data is one of balance point temperatures and temperature characteristic curves (The temperature compensation circuit implements a polynomial fit of the temperature signal to a temperature correction equation in order to cancel the deleterious effects of temperature variations on device sensitivity and offset, where sensitivity refers to a change in output signal level per change in Gauss level – [37]. The output signal range is divided into a predetermined number of segments, such as thirty-two equal segments, and the linearization circuit applies a linearization coefficient factor to each segment – [38]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan and Hortig as applied to claim 1 above, and further in view of Baca et al. (US 2013/0187646 A1).
As to claim 2, Donovan teaches the sensor module according to claim 1, wherein the sensors comprise a temperature sensor (Temp Sensor – 68, F.2).	Worth noting: (Donovan: Hall sensor – 40, F.2).

Claims 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (US 2013/0187646 A1) in view of Donovan et al. (US 2012/0158335 A1) and Hortig et al. (US 2012/0031662 A1).
As to claim 8, Baca teaches a safety system (100, F.1) for a motor vehicle, the safety system comprising:	at least one sensor module (156, 157, F.1);	at least one safety device (158, F.1); and	at least one control device (152, F.1) connected to the at least one sensor module and configured to actuate the at least one safety device based on output signals of the at least one sensor module ([23], [24]),	However, the remaining details pertaining to the at least one sensor module may not be explicitly disclosed.		In a related invention, Donovan teaches the sensor module comprising:	a plurality of functional units (Hall sensor - 40, Temp sensor – 68, Analog Regulator – 128, F.2) electrically connected to one another (The sensor may be provided in the form of an  – [49]), the plurality of functional units including only analog functional units (An analog voltage regulator provides a regulated voltage to the analog front-end – [49]);	at least one analog-to-digital converter (A/D – 56, F.2); and	a communication device (144, 94, F.2) connected directly to an output of the at least one analog-to-digital converter,	 wherein at least two functional units of the plurality of functional units are sensors (Hall sensor - 40, Temp sensor – 68, F.2),	wherein the at least one analog-to-digital converter includes a respective analog-to-digital converter for each of the sensors (Hall sensor [Wingdings font/0xE0] 56a, Temp sensor [Wingdings font/0xE0] 56b, F.2), and 	wherein at least one functional unit in the plurality of functional units is a voltage converter (Analog Regulator – 128, F.2; The examiner notes that a voltage converter is commonly referred to as a voltage regulator and vice versa. In Donovan, the analog regulator converts VCC voltage into a regulated voltage in order to supply the sensors with a desired operating voltage. This corresponds to the term “voltage converter” as used in the instant specification, see instant spec at page 9, lines 4-6 – “The functional unit 14 has a voltage converter … in order to supply the sensors 18, 19 with a desired operating voltage”. Thus, the analog regulator of Donovan reads on the term “voltage converter” as read under broadest reasonable interpretation in light of the specification.).	It would have been obvious to incorporate the teachings of Donovan into the sensor module of Baca as described. The motivation being to provide more accurate and better synchronized sensor data.	Worth noting: (Donovan: The sensor may be provided in the form of an integrated circuit – [49])	However, Baca and Donovan may not explicitly teach “a carrier substrate”, the “plurality of The actual sensor element may have, in addition to sensor chip and inner housing, also an organic laminate as a carrier substrate having metallic printed conductors LGA. – [19]).	It would have been obvious to incorporate the teachings of Hortig into the sensor module of modified Baca in order to arrange the plurality of functional units one of - on the carrier substrate and - at the carrier substrate as described. The motivation being to provide better connectivity.
As to claim 11, the combination teaches the safety system according to claim 8, wherein the safety system is an airbag system (Baca: “AIRBAG”, F.1).
As to claim 12, the combination teaches the safety system according to claim 8, the at least one sensor module further comprising at least one of: a linearizer (Donovan: Linearization – 78, F.2); and compensator (Donovan: Temp Comp. – 70, F.2).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca, Donovan, and Horitig as applied to claim 8 above and further in view of Rapp et al. (US 2014/0081526 A1).
As to claim 9, the combination teaches the safety system according to claim 8. 	However, Baca may not explicitly disclose “wherein the at least one control device has digital functional units configured to digitally process the output signals of the at least one sensor module”.	In a related invention, Rapp teaches wherein the at least one control device has digital functional units configured to digitally process the output signals of the at least one sensor module ([29], [32]; note: PSI5 is a digital communication standard).	It would have been obvious to incorporate the teachings of Rapp into the system of modified 
As to claim 10, the combination teaches the safety system according to claim 9.	However, Baca may not explicitly disclose “wherein the digital functional units of the at least one control device are configured to digitally preprocess the output signals of the at least one sensor module”.	In a related invention, Rapp teaches wherein the digital functional units of the at least one control device are configured to digitally preprocess the output signals of the at least one sensor module ([29], [32]; note: PSI5 is a digital communication standard).	It would have been obvious to incorporate the teachings of Rapp into the system of modified Baca such that the digital functional units of the at least one control device are configured to digitally preprocess the output signals of the at least one sensor module as described. The motivation being to more precisely control the safety system.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663